659 So.2d 1138 (1995)
Isaac Jean HELMS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-1400.
District Court of Appeal of Florida, Fifth District.
August 4, 1995.
Rehearing Denied September 8, 1995.
Isaac Jean Helms, Mayo, pro se.
No appearance for appellee.
PER CURIAM.
We affirm the trial judge's summary denial of Helms' motion for post-conviction relief, filed pursuant to rule 3.850 of the Florida Rules of Criminal Procedure, as an abuse of process. See Foster v. State, 614 So.2d 455 (Fla. 1992), cert. denied, ___ U.S. ___, 114 S.Ct. 398, 126 L.Ed.2d 346 (1993) (successive motion constitutes abuse of procedure where defendant fails to show any justification); see also Parker v. State, 611 So.2d 1224 (Fla. 1992) (3.850 motion cannot be used for second appeal to consider issues that either were raised on appeal or could have been raised on appeal). Helms' motion, his third, is identical to his second 3.850 motion which was filed two years earlier. Additionally, as in his second motion, Helms did not swear that the facts were true and correct. The certificate of notary only stated that the defendant took an oath, but did not describe the substance of the oath. Gorham v. State, 494 So.2d 211 (Fla. 1986).
AFFIRMED.
DAUKSCH, GOSHORN and THOMPSON, JJ., concur.